DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-9 are objected to because of the following informalities:  
	In claim 1, at the end of claim, please replace the comma “,” with a period --.--.
Appropriate correction is required.
Applicants are reminded that MEPE teaches “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) “a communication terminal configured to receive an electric wave transmitted from the plurality of transmission antennas, a strength determination portion configured to determine a magnetic field strength of the electric wave received by the reception antenna; and a terminal position estimation portion configured to estimate a communication terminal 10position based on the magnetic field strength of the electric wave transmitted from the plurality of transmission antennas, the magnetic field strength being determined by the strength determination portion…..” in claim 1; (2) “a strength acquisition portion configured to acquire a magnetic field strength of an electric wave that is received by a reception antenna of a communication terminal and is transmitted from a plurality of transmission antennas that are predetermined, a terminal position estimation portion configured to estimate a communication terminal position based on the magnetic field strength of the electric wave transmitted from the plurality of transmission antennas” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Fukagawa et al. (US 6188913) (hereinafter Fukagawa).

    PNG
    media_image1.png
    391
    500
    media_image1.png
    Greyscale

	Regarding claims 1 and 10-11: 
As shown in figures 1-58, Fukagawa discloses a terminal position estimation system (see figure 33) comprising: 
a plurality of transmission antennas that are predetermined (see plurality of predetermined antennas 61 in figure 33); 5
a reception antenna of a communication terminal configured to receive an electric wave (radio wave interpreted to be electric wave. See abstract) transmitted from the plurality of transmission antennas (abstract)
a strength determination portion (84 in figure 33) configured to determine a magnetic field strength of the electric wave received by the reception antenna (col 23, lines 14-18); and 
a terminal position estimation portion (81 in figure 33) configured to estimate a communication terminal 10position based on the magnetic field strength of the electric wave transmitted from the plurality of transmission antennas (see plurality of transmission antennas 61 in figure 33), the magnetic field strength being determined by the strength determination portion (col 23, lines 40-62), wherein: 
when estimating the communication terminal position based on the magnetic field 15strength of the electric wave transmitted from the plurality of transmission antennas (see plurality of transmission antennas 61 in figure 33), the terminal position estimation portion (81 in figure 33) estimates, as the communication terminal position, a position satisfying an approximate expression for each of the plurality of transmission antennas (see plurality of transmission antennas 61 in figure 33) within a predetermined range (col 23, lines 40-62, col 24, lines 5-20); and 
 the approximate expression shows a magnetic field strength distribution for each of 20the plurality of transmission antennas (see plurality of transmission antennas 61 in figure 33) and is expressed by two variables of a distance from the plurality of transmission antennas (see plurality of transmission antennas 61 in figure 33) to the communication terminal and an angle between an axial direction (see angle between an axial direction in figure 37) of the plurality of transmission antennas (see plurality of transmission antennas 61 in figure 33) and a direction in which the communication terminal is positioned (col 23, lines 40-62, col 24, lines 5-20).
Regarding claim 2:
Fukagawa further discloses at least one transmission antenna among the plurality of transmission antennas is placed in a direction intersecting with an axial direction of a transmission antenna different from the at least one transmission antenna (figure 37 below shows at least one transmission antenna 61 among the plurality of transmission antennas is placed in a direction intersecting with an axial direction of a transmission antenna different from the at least one transmission antenna).

    PNG
    media_image2.png
    379
    462
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukagawa in view of Jamieson et al. (US 20160345286) (hereinafter Jamieson).

Regarding claim 12:
Fukagawa discloses all of the subject matter of claim 12 as described above in rejection of claim 1 and 10-11 except for specifically teaching computer-readable non-transitory tangible storage medium storing a control program.
However, Jamieson in the same field of endeavor teaches computer-readable non-transitory tangible storage medium storing a control program (par 0016).  Therefore, it would have been obvious to one ordinary skill in the art before the effective  in order to implement the desired methods of the invention (par 0016) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Allowable Subject Matter
12.	Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Fukagawa does not teach or suggest 
the terminal position estimation portion is configured to hypothesize a plurality of candidate positions of the communication terminal, and estimate, as the communication terminal 26Attorney Docket No.: 4041 J-003955-US-CO position, a candidate position with a minimum residual among a plurality of residuals between the magnetic field strength obtained when a candidate position among the plurality of candidate positions is plugged into the approximate expression for each of the plurality of transmission antennas and the magnetic field strength determined by the strength determination portion.
The prior art of record, Fukagawa also does not teach or suggest the terminal position estimation portion is configured to sequentially estimate the communication terminal position; and 5the terminal position estimation system includes a reliability .


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KABIR A TIMORY/     Primary Examiner, Art Unit 2631